Citation Nr: 1711418	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-09 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an extraschedular compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for bilateral hearing loss disability and rated it as noncompensable.  

In January 2015, the Board denied a compensable rating for the Veteran's bilateral hearing loss disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which in October 2015 limited the appeal on this matter to the matter of entitlement to a compensable evaluation for bilateral hearing loss disability on an extraschedular basis.  In turn, the Board remanded the matter to the RO in December 2015, and the case is now again before it.  The Court had also vacated a January 2015 Board decision denying a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  However, the Board disposed of that matter in its December 2015 decision.  

In December 2015, the Board also granted the Veteran a 50 percent rating, but not higher, for anxiety disorder and posttraumatic stress disorder (PTSD), effective from July 9, 2012.  The Board found that a rating in excess of 30 percent was not warranted prior to July 9, 2012.  A March 2016 rating decision implemented the Board's decision and he was so advised in an April 2016 letter.  The Veteran filed a VA Form 21-0958 with the July 9, 2012 effective date of the higher rating in June 2016.  However, his June 2016 correspondence cannot serve as a notice of disagreement with the July 9, 2012 effective date as it was set by the December 2015 Board decision, not by the RO in March 2016.  Board decisions are final.  38 U.S.C.A. §§ 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).  The Veteran also noted in the VA Form 21-0958 that the "PTSD evaluation is too low."  If the Veteran's intent is to file a claim for an increased rating for his psychiatric disorder, he must communicate this intent to the RO or file a claim for an increased rating on a proper VA claim form.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Difficulty concentrating is the only symptomatology that may be due to the Veteran's service-connected bilateral hearing loss and that is not expressly contemplated by the schedular rating criteria.

2.  The provisions of 38 C.F.R. § 4.14 prevent VA from compensating the Veteran for any concentration problems associated with his hearing loss in addition to the compensation he is receiving for problems with concentration due to his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for an extraschedular compensable disability rating for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.14, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's appeal being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The December 2015 Remand requested the RO to obtain a VA medical opinion on the matter of whether the Veteran's hearing loss results in difficulty concentrating, and then to refer the file to VA's Director of Compensation for an opinion as to whether extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's service-connected bilateral hearing loss disability.  A VA examination was developed in July 2016 and the Veteran again reported difficulty concentrating due to hearing loss.  There was also subsequently a decision made by the Director of Compensation in November 2016, indicating that an extraschedular rating is not warranted, as there is no objective evidence of record which associates concentration impairment with the service-connected hearing loss.  As explained below, even assuming that the Veteran has problems concentrating due to hearing loss, an extraschedular rating is not warranted due to 38 C.F.R. § 4.14 which prohibits pyramiding.  As such, any further development is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (the law does not require a useless act).

On appeal is the matter of entitlement to an extraschedular compensable rating for the Veteran's service-connected bilateral hearing loss disability.  Viewing the Veteran's statements in the light most favorable to him, he reports difficulty concentrating due to hearing loss.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2016).  

The Veteran's service-connected bilateral hearing loss disability is rated as noncompensably disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Diagnostic Code 6100 provides for compensable ratings for hearing loss, depending on a minimum severity of hearing loss in the distribution of frequencies 1000, 2000, 3000, and 4000 Hertz in either or both ears.  The Board has already decided, in January 2015, that the Veteran does not meet the criteria for a compensable rating for his bilateral hearing loss disability under the rating schedule, and the Veteran did not appeal that decision.  

On appeal is the matter of entitlement to an extraschedular compensable rating for the Veteran's service-connected bilateral hearing loss disability due to impairment in concentration which it is claimed to cause.  The Court remanded this matter to the Board in October 2015 pursuant to the Joint Motion which noted the Veteran's report during a February 2011 VA audiology examination that he had "a hard time concentrating due to his hearing loss and tinnitus."  While acknowledging that it was not entirely clear whether the Veteran's complaint of difficulty concentrating was related to his service-connected hearing loss, the parties agreed that the Board's conclusion that 38 C.F.R. § 4.85 appropriately contemplated his hearing-loss-related symptomatology frustrated judicial review.  

The Veteran is separately service-connected for anxiety disorder and PTSD and has been rated 30 and 50 percent disabling over the course of this appeal for his psychiatric disability.  The medical evidence of record indicates that the Veteran's service-connected PTSD includes the symptom of difficulty concentrating.  For example, a January 2014 Review Post Traumatic Stress Disorder Disability Benefits Questionnaire notes that the Veteran had persistent symptoms of increased arousal as indicated in part by "[d]ifficulty concentrating", and that in turn, these symptoms caused occupational and social impairment with deficiencies in most areas such as work, judgment, and thinking.  An April 2014 VA mental health attending progress note further reports that the Veteran complained of poor concentration.  An April 2014 VA psychiatric examination report notes that the Veteran's PTSD was manifested by marked alterations in arousal and reactivity associated with the traumatic events, including "[p]roblems with concentration" and that, in turn, these symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran's anxiety disorder and PTSD is rated under diagnostic code 9411-9413.  

The Board acknowledges that, while the diagnostic criteria for psychiatric impairment specifically include criteria like impaired abstract thinking and difficulty in understanding complex commands, they do not explicitly include "concentration problems" in the listed criteria.  However, the Court has held that the list of symptoms under the diagnostic criteria for psychiatric impairment is not exclusive, and in fact VA must consider all symptoms of a condition that affect the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App.436, 442-443 (2002).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Id.  

Even assuming the Veteran has problems with concentration due to his hearing loss, problems with concentration cannot be granted on an extraschedular basis as a manifestation of hearing loss while the Veteran is simultaneously receiving compensation for concentration problems related to his service-connected psychiatric disability.  Compensating the Veteran twice for the same symptomatology would be pyramiding which is prohibited under 38 C.F.R. § 4.14.  

The provisions of 38 C.F.R. § 4.14 prevent VA from compensating the Veteran for concentration problems associated with his hearing loss in addition to the compensation he is receiving for problems with concentration due to his PTSD and there is no other indication of additional symptomatology due to hearing loss that is not expressly contemplated by the schedular rating criteria.  See Doucette v. Shulkin, U.S. Vet. App. No 15-2818 (Mar. 6, 2017).  Accordingly, the preponderance of the evidence is against a finding that an extraschedular compensable rating for service-connected bilateral hearing loss disability is warranted.    

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached regarding his appeal for an extraschedular compensable rating for his service-connected bilateral hearing loss disability.  


ORDER

An extraschedular compensable rating for bilateral hearing loss disability is denied.  


____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


